In Re Leo Pratt, No. S0844-02 Cncv (Katz, J., June 10, 2004)

[The text of this Vermont trial court opinion is unofficial. It has been
reformatted from the original. The accuracy of the text and the
accompanying data included in the Vermont trial court opinion database is
not guaranteed.]




STATE OF VERMONT
Chittenden County, ss.:




IN RE LEO PRATT



                                  ENTRY

        Petitioner was found guilty and sentenced on three separate counts.
For burglary, he was sentenced 5 to 15 years to be served concurrently with
his second sentence of 0 to 5 for possession of stolen goods. Four months
later, petitioner was sentenced 2 to 5 years for obstruction of justice. This
sentence was ordered to be concurrent with the possession of stolen goods
but (and here is the rub) consecutive to his burglary sentence. Petitioner
argues that these sentences are “logically impossible” to add together and
that the Department of Corrections has incorrectly calculated his total
sentence. We beg to differ.
       The problem posed by petitioner’s sentence structure is essentially
one of distribution. To clarify, we will express his sentence in somewhat
algebraic terms:

1.     (Possession) concurrent with ((Burglary) consecutive to
       (Obstruction))

2.     (0–5yrs.) concurrent with ((5–15yrs.) consecutive to (2–
       5yrs.))

The consecutive sentences can then be added:

3.     (0–5yrs.) concurrent with (7–20yrs.)

Thus, petitioner’s sentence comes out to a 7 year minimum– 20 year
maximum period, which is what the Department of Corrections calculated.

In the alternative we could express petitioner’s sentence as:

4.
((0–5yrs.) concurrent with (5–15yrs.)) consecutive to ((2–5yrs.) concurrent
with (0–5yrs.))

But this is merely the equivalence of lines 1 and 2 with the (0–5yrs.) term
distributed among the consecutive sentence terms. Or as a logician might
write it: p v (q & r) is equivalent to (p v q) & (r v p).

      In other words, it is logically quite possible to add petitioners
sentence without ignoring or altering the terms of the sentence. That is
what the Department of Corrections did, consistent with the statutory
language, 13 V.S.A. § 7032(a), and the applicable regulations.

      Plaintiff’s motion for summary judgment is denied. Defendant’s
motion for summary judgment is granted.

      Dated at Burlington, Vermont________________, 2004.




                                         ________________________
                                         Judge